McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent and would affirm the district court’s dismissal of the complaint. In my view the complaint does not arise under the Constitution and laws o£ the United States and does not state a federal cause of action.
The City of Independence argues first that federal question jurisdiction exists because the issues in this case will require construction of the Job Training Partnership Act, 29 U.S.C. § 1501 et seq. (1982) (JTPA). I do not agree. In my opinion there are only two issues in this case: (1) whether the chief elected official of the City is the mayor or the city council, and (2) whether the City and Jackson County entered into an agreement concerning appointments to the Private Industry Council. Resolution of neither issue requires construction of JTPA.
To bring a case within [28 U.S.C. § 1331(a)], a right or immunity created by the .Constitution or laws of the United States must be an element, and an essential one, of the plaintiff’s cause of ac-tion____ The right or immunity must be such that it will be supported if the Constitution or laws of the United States are given one construction or effect, and defeated if they receive another.
Gully v. First National Bank, 299 U.S. 109, 112, 57 S.Ct. 96, 97, 81 L.Ed. 70 (1936) (citations omitted); see Phillips Petroleum Co. v. Texaco, Inc., 415 U.S. 125, 127, 94 S.Ct. 1002, 1003, 39 L.Ed.2d 209 (1974); Local Division 732 v. Metropolitan Atlanta Rapid Transit Authority, 667 F.2d 1327, 1341 (11th Cir.1982) (.Atlanta Transit). It is not enough that the right to be enforced by the suit originates in the laws of the United States, Shoshone Mining Co. v. Rutter, 177 U.S. 505, 507, 20 S.Ct. 726, 44 L.Ed. 864 (1900), or that the suit would not exist but for the federal statute, Oklahoma v. Blankenship, 447 F.2d 687, 692 (10th Cir.), cert. denied, 405 U.S. 918, 92 S.Ct. 942, 30 L.Ed.2d 787 (1971), or that some aspect of federal law is disputed or called into question, Gully v. First National Bank, 299 U.S. at 115, 57 S.Ct. at 98; Bernstein v. Lind-Waldock & Co., 738 F.2d 179, 184 (7th Cir.1984). A lawsuit does not arise under a federal law “unless it really and substantially involves a dispute or controversy respecting the validity, construction, or effect of such a law.” Shulthis v. McDougal, 225 U.S. 561, 569, 32 S.Ct. 704, 706, 56 L.Ed. 1205 (1912).
The Supreme Court in a recent case held that the district court “strictly speaking” had jurisdiction over a suit brought by the union against the Jackson Transit Authority. Jackson Transit Authority v. Local Division 1285, Amalgamated Transit Union, 457 U.S. 15, 21 n. 6, 102 S.Ct. 2202, 2206 n. 6, 72 L.Ed.2d 639 (1982) (Jackson Transit). The union alleged that the Transit Authority had violated § 13(c) of the Urban Mass Transportation Act of 1964, which required the Transit Authority to enter into collective bargaining with the union. The Court held that the complaint is “ ‘drawn so as to claim a right to recover under the Constitution and laws of the United States.’ ” Id., citing Bell v. Hood, 327 U.S. 678, 681, 66 S.Ct. 773, 775, 90 L.Ed. 939 (1946). The complaint required a construction of the Urban Mass Transportation Act. The union would win or lose its suit depending on the construction given to the statute.
In Franchise Tax Board v. Construction Laborers Vacation Trust, 463 U.S. 1, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983), the Supreme Court reiterated the test for federal question jurisdiction:
Under our interpretations, Congress has given the lower federal courts jurisdiction to hear ... only those cases in which a well-pleaded complaint establishes either that federal law creates the cause of action or that the plaintiff’s right to re*620lief necessarily depends on resolution of a substantial question of federal law.
Id. at 25, 103 S.Ct. at 2856. “[Original federal [question] jurisdiction is unavailable unless it appears that some substantial, disputed question of federal law is a necessary element____” Id. at 11, 103 S.Ct. at 2848.
Whether the mayor or the city council is the chief elected official of the City is the first issue presented by this case. The definition of the term “chief elected official” as used in § 1512(d)(2) is not disputed. The controversy centers on which entity is the City’s chief elected official. The governor asserts that the mayor is the chief elected official; the City asserts that the mayor pro tempore is the chief elected official in the mayor’s absence. This dispute will be resolved by a construction and application of state and local laws, not by a construction of JTPA. Oklahoma v. Blankenship, 447 F.2d at 691; Johnston v. Byrd, 354 F.2d 982, 984 (5th Cir.1965). The federal statute provides no guidance in deciding who is the City’s chief elected official. This issue clearly does not raise a federal question.
The second issue in this case — whether there was an agreement between the City and Jackson County — likewise will be resolved without the construction of or reliance on any federal law. Johnston v. Byrd, 354 F.2d at 984. Resolution of this issue depends on whether the persons or entities purporting to enter into an agreement on behalf of the City had the authority to do so. The City charter and other local and state laws define the authority of municipalities to enter into agreements. This issue does not require a construction of federal law.
Because federal law is not a pivotal issue in the present case, there is no federal question jurisdiction. See Atlanta Transit, 667 F.2d at 1341; North American Phillips Corp. v. Emery Air Freight Corp., 579 F.2d 229, 233 (2d Cir.1978).
Further, even if federal question jurisdiction exists, I would hold that the district court properly dismissed the complaint because it fails to state a federal cause of action. The Supreme Court in Jackson Transit held that Congressional intent is the critical factor in deciding whether a federal cause of action exists: “[wjhenever we determine the scope of rights and remedies under a federal statute, the critical factor is the congressional intent behind the particular provision at issue.” Id. 457 U.S. at 22, 102 S.Ct. at 2206. The Court, after an extensive examination of the legislative history of the Urban Mass Transportation Act of 1964, concluded that Congress did not intend to create a federal cause of action for breaches of agreements required by federal statute between transit workers and local governments. Id. at 29,102 S.Ct. at 2210.
The JTPA legislative history does not contain any express reference to federal jurisdiction or a federal cause of action. The legislative history, however, clearly indicates that the states are to be given responsibility for the JTPA program. The Senate report states:
Under the legislation reported by the Committee, the state will be the key actor in the approval of job training programs. First, and perhaps most important, the state will define the structure of the delivery system through the determination of service delivery areas. This critical determination will be done by the Governor after receiving the proposals of the state job training council and after reviewing the proposals of local government and business officials. The Governor will also be in charge of approving locally developed plans, or monitoring and auditing the performance of plans, of insuring fiscal responsibility and compliance with Federal mandates as well as of running statewide programs. In short, the basic supervisory role previously performed by the federal government will now be turned over to the state, the place where it really belongs *621In the past, the federal government prescribed at considerable length and in considerable detail how training programs are to be conducted, which too often resulted in excessive regulation. This bill departs from that practice____ The federal responsibility is not to specify how the results are to be accomplished but to ensure that the expenditure of federal funds achieves the objectives intended by the legislation____ This is consistent with the governmental wide emphasis on deregulation which is so critical to true local decision making____
*620S.Rep. No. 469, 97th Cong., 2d Sess. 3 (emphasis added), reprinted in 1982 U.S. Code Cong. & Ad.News 2636, 2638.
*621Id. at 2639. In light of Congress’ clearly stated intent to give the states responsibility for the JTPA program, it is reasonable to infer that Congress did not intend that federal courts would decide the type of issues raised in this case. Atlanta Transit, 667 F.2d at 1339. The City and other plaintiffs having these kinds of disputes may seek relief in state courts. No federal law is involved and, therefore, federal courts are no better able to resolve these issues than state courts. •
Accordingly, I would affirm the district court’s dismissal of the complaint for lack of subject matter jurisdiction and for failure to state a federal cause of action.